NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                 JOSEPH A. WADE,
                 Claimant-Appellant

                           v.

  ROBERT WILKIE, SECRETARY OF VETERANS
                  AFFAIRS,
             Respondent-Appellee
            ______________________

                      2017-2329
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 16-1450, Senior Judge Alan G.
Lance, Sr.
               ______________________

               Decided: August 20, 2018
                ______________________

   KENNETH M. CARPENTER, Law Offices of Carpenter
Chartered, Topeka, KS, argued for claimant-appellant.

    KELLY A. KRYSTYNIAK, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, argued for respondent-appellee. Also
represented by MARTIN F. HOCKEY, JR., ROBERT EDWARD
KIRSCHMAN, JR., CHAD A. READLER; AMANDA BLACKMON,
2                                           WADE v. WILKIE




BRIAN D. GRIFFIN, Office of General Counsel, United
States Department of Veterans Affairs, Washington, DC.
               ______________________

    Before PROST, Chief Judge, WALLACH and HUGHES,
                     Circuit Judges.
PROST, Chief Judge.
    Appellant Joseph A. Wade appeals a decision of the
U.S. Court of Appeals for Veterans Claims (“Veterans
Court”) affirming a decision of the Board of Veterans’
Appeals (“Board”) denying entitlement to a total disability
rating based on individual unemployability (“TDIU”).
     Mr. Wade argues that the Veterans Court misinter-
preted 38 C.F.R. § 4.16(a). Section 4.16(a) provides the
standard for granting TDIU and states that a total disa-
bility rating may be assigned where the scheduled rating
is less than 100% and the veteran is “unable to secure or
follow a substantially gainful occupation as a result of
service-connected disabilities,” provided the veteran’s
disability rating satisfies certain percentage threshold
requirements. 38 C.F.R. § 4.16(a).
    Mr. Wade argues that the Veterans Court misinter-
preted § 4.16(a) by considering evidence of whether he
could perform sedentary work. In reviewing the Board’s
decision, the Veterans Court considered the Board’s
reliance on medical opinions that Mr. Wade was “able to
seek and maintain substantially gainful sedentary-type
employment, based on the data from his history and
mental status examination.” J.A. 2 (quoting J.A. 98). The
Board also relied on Mr. Wade’s thirty years of work
history and his educational background, including the fact
that he had obtained a GED. J.A. 98–99; see J.A. 3 (Vet-
erans Court noting that “[t]he Board repeatedly acknowl-
edged that [Mr. Wade] obtained his GED and worked in a
steel mill for 30 years before it found that the evidence
does not reveal ‘an inability to obtain and retain substan-
WADE v. WILKIE                                                 3



tially gainful employment consistent with his education
and history.’” (quoting J.A. 99)).
     This court’s jurisdiction to review Veterans Court de-
cisions is limited. We may review “the validity of a deci-
sion . . . on a rule of law or of any statute or regulation . . .
or any interpretation thereof (other than a determination
as to a factual matter) that was relied on by the [Veter-
ans] Court in making the decision.” 38 U.S.C. § 7292(a).
Absent a constitutional issue, however, we may not re-
view the Veterans Court’s factual findings or its applica-
tion of law to facts. Id. § 7292(d); Singleton v. Shinseki,
659 F.3d 1332, 1334 (Fed. Cir. 2011).
    Although Mr. Wade frames his appeal as one concern-
ing the proper legal interpretation of 38 C.F.R. § 4.16(a),
his argument is really about the Board’s factual determi-
nations and the sufficiency of the evidence leading to the
Board’s TDIU decision—as well as the Veterans Court’s
review of that decision. Such issues are beyond this
court’s limited jurisdiction over Veterans Court decisions.
We therefore dismiss this appeal for lack of jurisdiction.
                        DISMISSED
                             COSTS
    The parties shall bear their own costs.